United States Court of Appeals
                     For the First Circuit

No. 18-1129

                         UNITED STATES,

                            Appellee,

                               v.

                         ISHMAEL DOUGLAS

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court, issued on October 12, 2018, is
amended as follows:

     On page 16, footnote 14, line 4: replace " ... " with
" . . . ".

     On page 23, footnote 16, line 3: replace "code" with "Code".

     On page 28, line 24: replace "inquires" with "inquiries" and
"that" with "than".